DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed.  Vas-Cath at 1117.  
A review of the language of the claims indicates that these claims recite as to the composition of Applicant’s claimed ingredients “said composition exhibiting anti-melanoma synergy”.
To provide adequate written description and evidence of possession of the claimed method, the specification must provide sufficient distinguishing characteristics.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
Applicant’s specification provides multiple examples demonstrating synergy of the claimed combination of harmine, vanillin and/or isovanillin- namely Ex. 82-238 to 82-147 and Ex. 82-157 and Ex. 82-160, but does so as to specific cancers, and melanoma is not one of them.  Applicant agreed so, and specifically narrowed the claims in parent patent applications 15/337,795 (now US patent 10,092,550), 16/724,935 (now US patent 10,744,124), and 16/724,979 (now US patent 10,576,067) as to the cancers for which Applicant’s specification does provide synergy, namely lymphoma, ovarian cancer and breast cancer.  The Examiner further discussed Applicant’s claims and the instant issue with Applicant in an interview conducted on 9/21/2020, and asked Applicant where in the specification it finds supports for anti-cancer synergy vis-à-vis melanoma, especially given the prosecution and agreements reached in the parent cases.  Applicant responded that it is working on a 132 Declaration, which presents such data.  However, more than half a year has passed, and no such declaration has been made of record in the instant application.
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed invention.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al., Anticancer potential of curcumin: preclinical and clinical studies, Anticancer Research 23: 363-398 (2003) (“Aggarwal”), further in view of Hamsa et al., Harmine activates intrinsic and extrinsic pathways of apoptosis in B16F-10 melanoma, Hamsa and Kuttan Chinese Medicine 2011, 6:11, p. 1-8 (“Hamsa”), and US 8,039,025 to Zaid et al. (“Zaid”).
Claim interpretation
The Examiner incorporates by reference her rejection under 35 USC 112(a) as to Applicant’s claim term “said composition exhibiting anti-melanoma synergy”.
Rejection
A method of treating melanoma with all of Applicant’s claimed compounds individually is disclosed in the art.
Aggarwal is a review article, which discloses that curcumin is a polyphenol derived from Curcuma longa, for which some 50 years research has shown that it can prevent and treat cancer.  It states that pharmacological research has been used in human clinical trials (which to one of skill in the art would indicate one of synthetic grade, and that meets the purity limitation of Applicant’s claim 3) in the prevention and treatment of cancer.  (Abstract).  Table 1 of Aggarwal discloses the effects of curcumin on multiple different types of cancer, to include melanoma- (ref. 88).
Hamsa discloses as a way of background that harmine is a beta-carboline alkaloid from the plant Peganum harmala. Previous studies found that harmine inhibited metastasis of B16F-10 melanoma cells, and further reports in the instant study the anti-proliferative and apoptotic activity of harmine on highly metastatic B16F-10 melanoma cells.  (Abstract; p. 2, col. 1).  Hamsa further reports that recent studies anti-tumor potential both in vitro and in vivo, eg significant tumor inhibition in mice bearing Lewis Lung Cancer, sarcoma180 or Hep-A tumor and broad cytotoxicity spectrum against human lung carcinoma cell lines. (p. 2, col. 1).  Hamsa discloses that the harmine was purchased from Sigma (USA), and that it was of analytical reagent grade, which to one of skill in the art would suggest that it was synthetically obtained, and meets the purity limitations of Applicant’s claim 3.
 Zaid relates to a method for treating multiple human cancers with isovanillin, e.g. melanoma, as well as others, e.g, lung, lymphoma.  (Abstract, claim 1, col. 12, l. 14, col. 8, l.25- col. 9, l. 3, col. 10, ll. 1-24).  The isovanillin is stated to be pure, with a source Sigma Aldrich, which one of skill in the art would understand to mean it was synthetically obtained, and meets the purity limitations of Applicant’s claim 3.
Applicant’s claim 7 recites the transitional phrase “consisting essentially of”.  The transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., See, e.g., PPG Indus. v. Guardian Indus. Corp., 156 F.3d 1351, 1355 (Fed. Cir. 1998).   If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of,” applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd.Pat. App. & Inter. 1989).  MPEP 2111.03.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Aggarwal, Hamsa and Zaid in order to treat cancer with a combination of curcumin, harmine and isovanillin with a reasonable expectation of success.  The skilled artisan would have been motivated to do so in order to improve the clinical efficacy with a combination of the three compounds, and since all compounds are stated to treat melanoma, as well as other cancers as well.  The skilled artisan would have been further motivated to optimize the amounts and ratios of the three compounds motivated by the desire to achieve optimal therapeutic efficacy versus minimum side effects.  With respect to optimal dosing regimens, it is not inventive to discover such regimens by routine experimentation when general conditions of a claim are disclosed in the prior art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP §2144.05(11). The medical arts recognize that drug therapy may be optimized by designing regimens that account for the concentration of a drug, for example, to achieve a desired pharmacological response. Factors such as weight, age, gender, renal and hepatic status, inter alia, are always considered. Therefore, the determination of the optimum characterization of a particular dosing combination of isovanillin, harmine and curcumin, to include one, which achieves a synergistic effect, would have been a matter well within the purview of one of ordinary skill in the art, at the time of the invention, through no more than routine experimentation.  









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627